Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 and 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in view of applicant’s amendment and arguments.
Claim Rejections - 35 USC § 102

Claim(s) 1, 4, 6, 8, 16, 18 and 21 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by GB (1551587) is withdrawn in view of applicant’s amendments.

Claim Rejections - 35 USC § 103
Claim 1, 4-6, 8, 10-13, 16, 18-19, 21-22, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB (1551587) in view of Wu et al (2013/0225472).
GB ‘587 disclose an elastic bar, which may be used for personal use, comprising 5 to 30% of gelatin having a bloom strength from 100 to 300g and synthetic detergents 
Specifically, GB’587 does not teach the same anionic, nonionic and amphoteric surfactants as claimed herein.
Wu et al disclose solid personal cleansing bar comprising gelling agent, surfactant and water (0012-0013). Wu et al teach specifically claimed anionic surfactants such as acyl isethionates or sodium cocoyl isethionates in amounts up to 30% by weight (0028-0029). Furthermore, Wu et al teach amphoteric surfactants such as cocoamidopropyl betaine, lauryl betaine, sodium lauroamphoacetate and mixtures thereof (0030) in amounts from 0 to 30% (0031). Moreover, nonionic surfactants such as alkyl glucosides such as coco glucoside are employed from 0 to 30% (0032-0033 and example 3).  Accordingly, the pH of the compositions of Wu et al being from 8 or less (0036) and example 3 discloses many of the claimed surfactants in examples.
It would have been obvious to the skilled artisan to include a well-known surfactants such as coco betaine, coco glucoside and sodium isethionates of the gelled bar of Wu et al as the specific species of the well-known and suggested anionic, nonionic and amphoteric surfactants of GB ‘587 since in the absence of a showing to the contrary, one skilled in the art would expect similar characteristics of surface active cleansing 
As stated in KSR Int'l Co., v. Teleflex, Inc., 550 U.S. 398, 418 (2007): 
"[A]nalysis [of whether the subject matter of a claimwould have been prima facie obvious] need not seek out preciseteachings directed to the specific subject matter of thechallenged claim, for a court can take account of the inferencesand creative steps that a person of ordinary skill in the artwould employ." 
With respect to the pH of 5-7, one skilled in the art would have been motivated to optimize the pH of GB ‘587 which speaks to a more stable bar within a pH of 9 wash water, which may suggest a bar slightly acid to neutral. Wu teaches bars are utilized with a pH of less than 8 (0036). 
It would have been obvious to the skilled artisan to optimize the pH of GB ‘587 to suggest a pH of 5 to 7 since Wu et al teach that said pH is within the level of ordinary skill in the art when producing a gelled personal cleansing bar and because GB ‘587 suggest bars that are less than 9 to stabilize the bars performance. In the absence of a showing to the contrary one would have optimized the bar in accordance of teachings and suggestions of Wu et al since optimization is within the level of the ordinary artisan.
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. .
Claim 7, 14-15, 27 and 28  is/are rejected under 35 U.S.C. 103 as being unpatentable over GB (1551587) in view of Wu et al (2013/0225472) as applied to claims 1, 4-6, 8, 10-13, 16, 18-19, 21-22 and 24 above, and further in view of Wells et al (2007/0110700).
GB ‘587 in view of Wu et al is relied upon as set forth above. Specifically, cocamide DEA, cocamide MIPA, PPG-2 hydroxyethyl cocamide are not suggested.
Wells et al disclose a gelled network personal cleansing that may be in gel or bar/solid form (0251) wherein the compositions comprise, anionic surfactants such as beta-alkyloxy alkane sulfonates (0033) and specifically sodium cocoyl isethionates (0034); and zwitterionic such as betaines, lauroamphoacetates (0036-0037). Wells et al further teach the inclusion of a fatty amphiphile within the gel network in an amount from 0.05 to 14% (0062-0065).  Specifically, cocoamide MIPA, DEA and PPG-2 hydroxyethyl cocamide are disclosed (0083). 
It would have been obvious to the skilled artisan to include the amphiphile components of Wells et al to the compositions of GB ‘587 because additional ingredients such as amides are suggested in GB ‘587 (page 5, lines 23-25) as adjunct material for characteristics of producing gelled bars and furthermore, Wells et al teach that amphiphiles are utilized to support the gel network phase within solid form compositions. Accordingly, one skilled in the art would have been motivated to employ the amides of Wells et al with the expectation of success of having a gelatinous bar with additional amide ingredients that support said characteristics, in the absence of a showing to the contrary.
Claims 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB (1551587) in view of Grissett et al (7381692).
GB ‘587 is relied upon as set forth above. Specifically, GB ‘587 do not suggest a porous component to locate the gel composition that includes batting layer for a solid or semi-solid composition (abstract). 
Grissett et al disclose a gelled personal cleansing product that includes C8-C24 acyl isethionates (col. 4, lines 30-34); amphoteric surfactants such as betaines (col. 8, lines 9-61); and nonionic surfactants such as amides (col. 9, lines 1-24).  Gelling agents, having a Bloom Test and adjunct ingredients are envisioned (col. 11, lines 1-60). Grissett et al teach a fibrous assembly having a porosity of from 0.95 to 0.999 comprises the batting layer (col. 17, lines 1-62).
It would have been obvious to the skilled artisan to include the porous batting assembly of Grissett et al to the compositions of GB ‘587 because Grissett et al teach the batting material has resiliency when utilized (col. 17, lines 18-23) for the purpose of applying a gelled network of porous expressions. Accordingly, in the absence of a showing to the contrary, one would have envisioned the compositions of GB ‘587 of like gelling qualities packaged and supported by a fibrous assembly to apply said composition to the users substrate as suggested herein.
[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious. [KSR Int'l Co. v.Teleflex Inc., 550 U.S. at 418 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976).]

	 
Allowable Subject Matter
Claim 20 is allowed.
Response to Arguments
Applicant's arguments filed 7-9-21 have been fully considered but they are not persuasive.
Applicant’s main argument with the combination of GB ‘587 and Wu et al is that “Wu clearly require glycol ether in order to function….This is in contrast to GB ‘587, which contains no disclosure of glycol ether at all.”
The examiner contends and respectfully disagrees and directs applicant’s attention to page 5 of GB ‘587 lines 1-5. GB ‘587 clearly teaches that a solvent is used with the gelatin component to create elasticity and here GB ‘587 teaches that alkyl ethers of ethylene glycol are utilized. Applicant appears to have an oversight of this well-known combination of solvents and gelatin to create elasticity of the shaped bar and facilitate solubility of the detergent and maintains the surface of the bar soft and this combination is suggested by the teachings of GB ‘587 (page 1, lines 20-25 and page 4, lines 50-58).  This teaching of similar ingredients within analogous setting establishes a prima facie case of obviousness, where in the absence of criticality, one skilled in the art would have been motivated to combine the ingredients to suggest the claimed invention. Moreover, applicant main argument is further set aside since the combination of references is based on the equivalence of anionic surfactants. The additional ingredient argument such as solvents or glycol ethers is further placated by the transitional phrase of “comprising” which allows additional ingredients not claimed in open ended compositions. However, since glycol ethers are taught and suggested by the GB ‘587 and Wu et al, one 
Applicant further argues that Wu does not make mention of gelatin as a gelling agent.
The examiner respectfully disagrees and directs applicant’s attention to para (0021) where Wu specifically teaches gelatin as a gelling agent.
Applicant further argues that the showing in Table 5 of Wu further illustrates the unpredictability of the bars and do not have the same characteristics.
First, GB ‘587 and Wu are combined to show the similar use of anionic surfactants in detergent bars with gelatin, solvents such as ethers and other well-known detergent ingredients. Applicant’s cherry picking of examples to “demonstrate that surfactants from the same genus do not necessarily have similar characteristics” is not well founded. The examples within Wu are not established to show criticality with respect to different surfactants. They appear to show how different formulations, in addition to surfactants, perform to clarity or opaqueness. More importantly and secondly, the skilled artisan would look to the overall teachings of Wu and GB ‘587, who both teach elastic bars comprising anionic surfactants, glycol ethers and gelatin to suggest the claimed invention at the time the invention was made. Given the teachings of well-known surfactants, gelatin, and additional ingredients taught by GB ‘587 and Wu, one would clearly have motivation to produce the claimed invention, in the absence of a showing to the contrary, commensurate in scope with the claimed invention.
With respect to claim 21 and 23, Grissett et al teach the use of isethionate as a well-known anionic surfactant, one which reads on applicant’s amended claims, and utilized in a detergent bar compositions. One skilled in the art would have been motivated to include isethionates in the compositions of GB ‘587 for reasons disclosed above and since GB’587 specifically includes anionic surfactants within his formulation one skilled in the art would have expected equivalent detergency performance from similar anionic surfactants, in the absence of a showing to the contrary commensurate in scope with the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAROLD PYON can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761